Citation Nr: 0907644	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-28 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disorder. 

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1951 to September 1955.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cheyenne Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a lumbar spine disorder in March 2003; 
assigned an increased 20 percent rating in June 2003, 
effective from the date of the claim; and in February 2006, 
granted service connection for peripheral neuropathy of the 
bilateral lower extremities secondary to the service-
connected lumbar spine disorder and assigned separate 10 
percent ratings.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-
connected lumbar spine disorder encompasses limitation of 
motion and degenerative disc disease; pronounced disc 
disease, incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, vertebral 
fracture, and ankylosis of the spine have not been shown.

2.  Throughout the appeal period, the Veteran's peripheral 
neuropathy of the right lower extremity is manifested by no 
more than a mild disability. 

3.  Throughout the appeal period, the Veteran's peripheral 
neuropathy of the left lower extremity is manifested by no 
more than a mild disability. 





CONCLUSIONS OF LAW

1.  An initial rating of 40 percent, but no higher, is 
warranted for the lumbar spine disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Codes 5292, 5293, 5295 (prior to September 23, 2002); Code 
5293 (from September 23, 2002 through September 25, 2003); 
Codes 5237, 5242, 5243 (from September 26, 2003).

2.  An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2008).

3.  An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In February 2002 and April 2003 letters (prior to the May 
2003 rating decision that granted service connection for a 
lumbar spine disorder) and in an October 2005 letter (prior 
to the February 2006 rating decision that granted service 
connection for peripheral neuropathy of the bilateral lower 
extremities), VA notified the Veteran of 1) of the 
information and medical or lay evidence required to 
substantiate the claims, (2) of which information and 
evidence, if any, that the he is to provide to VA, and (3) of 
which information and evidence, if any, VA will attempt to 
obtain on behalf of the Veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  

The Veteran's initial rating claims for a lumbar spine 
disorder and bilateral lower extremity peripheral neuropathy 
are a "downstream" element of the RO's grant of service 
connection in the currently appealed rating decisions issued 
in May 2003 and February 2006.  For such downstream issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is 
not required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2003 and February 2006 rating 
decisions were fully favorable to the Veteran on the issues 
of service connection for lumbar spine disorder and bilateral 
lower extremity peripheral neuropathy, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the United States Court of Appeals for 
Veterans Claims (Veterans Court) held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Regardless, a June 2008 letter discussed the 
manner in which VA determined disability ratings and 
effective dates.  The claims were subsequently readjudicated 
by a November 2008 supplemental statement of the case. 

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for lumbar spine disorder and 
bilateral lower extremity peripheral neuropathy originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the February 2002 and April 2003 notice letters were 
provided prior to May 2003 rating decision that granted 
service connection for a lumbar spine disorder and the 
October 2005 notice letter was provided prior to the February 
2006 rating decision that granted service connection for 
peripheral neuropathy; thus, this notice was timely.  There 
has been no prejudice to the appellant and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, in which he declined to do so.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected lumbar spine disorder and bilateral lower 
extremity peripheral neuropathy.  Consequently, the Board 
finds that VA's duty to assist the Veteran has been met.  He 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

August to November 2001 treatment records from the Foot Care 
Center noted the Veteran's complaints of numbness in his 
feet.  Neurological evaluation revealed decreased sensation 
to sharp/dull, light touch 

A November 2001 records from Bighorn Neurology included a 
diagnosis of peripheral neuropathy and a history of low back 
pain.  Neurologic examination revealed normal tone and bulk 
in the upper and lower extremities, with 5/5 strength in the 
upper and lower extremities bilaterally.  The Veteran's gait 
was wide based.  He was able to tiptoe and heel walk.  He had 
difficulty with tandem, but did not fall or have significant 
breaks.  Romberg was negative.  Sensory examination showed 
intact to light touch, pinprick, position, and temperature 
sensation with decreased vibration, absent at the toes, 
present at the ankle, and increased at the knee.  

A March 2002 VA examination for an unrelated issue included a 
musculoskeletal examination that showed 5/5 strength in all 
extremities.  His gait was steady.  Neurological examination 
revealed that cranial nerves 2-12 were grossly intact.  
Romberg was negative.  

Treatment records from Sheridan VA Medical Center (VAMC) 
dated from 2002 to 2005, included a March 2002 record that 
indicated that the Veteran had back pain.  A January 2004 
record included a physical examination of the musculoskeletal 
system that revealed no backaches; no joint pain, stiffness, 
or swelling, no weakness; and no arthritis.  A neurologic 
examination reported that there was no numbness, tingling, 
tremors, or gait problems.  

On June 2005 VA examination, it was noted that the Veteran's 
claims file was reviewed.  The Veteran had complaints of 
chronic, achy low back pain without radiation.  He indicated 
that flare-ups of pain occurred once a week for two hours.  
His sleep was sometimes interrupted and he had pain after 
standing on his feet for more than 10 to 15 minutes.  He also 
used a walker and wore a back brace during flare-ups.  He 
sometimes fell due to a shuffling gait that caused him to 
trip.  Objective examination revealed that the Veteran's 
spine appeared straight while he was sitting.  With standing, 
he walked with his lumbar spine flexed to about 15 degrees.  
Back musculature appeared symmetric.  He had pain with 
palpation over the lumbar spine area.  There was no pain over 
the paraspinal muscle.  No muscle spasms were evident.  Range 
of motion of the lumbar spine showed active flexion to 
approximately 45 degrees.  He complained of pain all the way 
through flexion activity.  Active extension was to 
approximately 5 degrees with pain from 0 to 5 degrees.  
Active lateral flexion and active rotation were to 30 degrees 
bilaterally and all without pain.  Active flexion of the hips 
was approximately 90 degrees with pain in the back at 90 
degrees.  Straight leg raises were to approximately 45 
degrees bilaterally that caused low back pain at that degree.  
His gait was fairly steady.  He had some difficulty walking 
on his toes.  He could walk on his heels.  Strength was 5/5 
in the lower extremities.  With repetition of range of motion 
of the lumbar spine, he had increased pain after four to five 
repetitions with no loss of range of motions and no loss of 
strength.  

A Neurovascular examination revealed, dorsalis pedis (DP) 
pulses were 4/4 and equal.  There was good sensation of 
painful stimuli in the lower extremities.  Reflexes to the 
patella and Achilles were 0 to 1+.  The diagnoses were severe 
degenerative disc disease and facet degenerative joint 
disease at L4-5 and L5, S1.   

Records from Sheridan Neurology, PC dated from 2005 to 2006, 
included a July 2005 record that that revealed normal muscle 
bulk, tone, and strength throughout.  There were no 
adventitious movements.  Sensory examination showed 
normalization of vibration midcalf level and at the ankle on 
the right.  Pinprick was diminished over the pads of the feet 
more so than anywhere else.  Muscle stretch reflexes were 
symmetric.  Plantar responses were flexor bilaterally.  Gait 
and station were within normal limits.  Neurologic 
examination revealed diminished light touch, pinprick, and 
vibration senses which normalized at the mid shin level 
bilaterally.  The impression included potential worsening of 
peripheral neuropathy secondary to low back pain and double 
crush syndrome.  He had an abnormal gait.  An October 2005 
record noted that the Veteran was still taking Cymbalta with 
good relief.  

Treatment records from Sheridan VAMC dated from 2006 to 2007 
showed treatment for low back pain for which the Veteran had 
an epidural depomedrol/fentanyl injection at L4 that did not 
seem to help.  

A January 2008 EMG report noted that the Veteran had been 
having difficulty with his right leg getting cold.  He 
reported pain in his feet, secondary to peripheral 
neuropathy.  The peripheral neuropathy caused a significant 
amount of pain.  The impression was equivocal borderline 
stenosis left anterior tibial artery; unremarkable lower 
extremity arterial Doppler sonogram otherwise.  

On September 2008 VA examination, it was noted that the 
claims file was reviewed.  Current symptoms related to the 
peripheral neuropathy of the Veteran's bilateral lower 
extremities included pain and numbness to both feet.  He 
indicated that pain averaged 6/10 on a pain scale with pain.  
During flare ups, the pain was 10/10 at which point he 
reported that he would be incapacitated and had to rest.  He 
also reported that he had no incapacitating episodes in the 
past year requiring physician-ordered bedrest or 
hospitalization due to his back condition.  He reported that 
he had flare-ups whenever he stood for greater than 5-10 
minutes or with walking.  The duration was 30 to 60 minutes 
at which pain would lessen to 2/10.  He also indicated that 
he had weakness and fatigue in his feet during a flare-up.  
He reported that pain woke him up in the middle of the night.  
He used a walker about once a week when he had a flare-up of 
pain.  He reported that he was able to walk 1-2 blocks and 
then had severe back pain, which caused him to have to sit 
down.  He was able to sit for at least an hour without 
problems.  He could stand for approximately five minutes, and 
then would have a flare-up of back pain.  It was noted that 
he retired in 1989.  

Physical examination revealed that the Veteran did not have 
pain with palpation over bony spine or paraspinal muscles.  
No muscle spasm was evident at this time.  When he stood, his 
lumbar spine was flexed at about 10 degrees.  With active 
flexion, he could flex from 0 to 45 degrees.  He reported 
pain from 10-45 degrees.  Active extension was to 10 degrees 
with pain at 10 degrees.  Active rotation on the right was to 
10 degrees with pain at 10 degrees.  On the left rotation was 
to 20 degrees with pain at 20 degrees.  Active lateral 
flexion on the right was to 15 degrees with pain at 15 
degrees and on the left to 20 degrees with pain at 20 
degrees.  With repetitive range of motion greater than 3 
repetitions of the lumbar spine, he complained of increased 
pain.  There was no loss of range of motion or weakness.  The 
lower extremities appeared symmetric.  No muscle atrophy was 
noted in either leg including the thighs and calves.  The 
knees showed that active flexion was to 140 degrees 
bilaterally and active extension was to 0 degrees 
bilaterally; both were without pain.  The ankles showed 
active dorsiflexion on the right to 20 degrees and on the 
left to 15 degrees.  Active plantar flexion on the right was 
to 30 degrees and on the left was to 20 degrees.  Strength 
was 5/5 with flexion/extension of the knees and with planter 
flexion of both feet.  With dorsiflexion of both feet, he had 
4/5 strength.  His gait was mildly antalgic.  He walked with 
a wide-based gait.  He was able to stand on his toes when he 
used the wall for support.  He was able to do a half squat to 
the floor.  Neurovascular examination showed DP pulses were 
4/4 and equal.  There was decreased sensation to vibratory 
stimuli, painful stimuli and monofilament on most toes 
bilaterally and the plantar surfaces bilaterally.  X-rays 
revealed degenerative disc and joint disease.  The diagnoses 
were degenerative disc disease of the lumbar spine and 
peripheral neuropathy of the bilateral lower extremities with 
an unclear etiology.  The examiner indicated that it was 
likely secondary to diabetes and the back condition.  

III.  Criteria & Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000). (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A.  Lumbar Spine Disorder 

At the outset, it is noteworthy that the portion of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the spine was amended twice during the pendency of this 
appeal.  From their effective dates the Veteran is entitled 
to a rating under the revised criteria (if such are found 
more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Code 5295 (2003).  Lumbosacral strain warrants a 20 percent 
rating where there is muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating.  38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse. 38 C.F.R. 
§ 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, spondylolisthesis, and degenerative 
arthritis of the spine are rated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Codes 5237 and 5242 
(2008).  Intervertebral disc syndrome is rated under the 
general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the Veteran's lumbar spine disorder have been met.  On June 
2005 VA examination, range of motion of the lumbar spine 
showed active flexion to approximately 45 degrees with pain 
all the way through flexion activity.  Active extension was 
to approximately 5 degrees with pain from 0 to 5 degrees.  
Active lateral flexion and active rotation were to 30 
degrees, bilaterally, and all without pain.  With repetition 
of range of motion of the lumbar spine, the Veteran had 
increased pain after four to five repetitions with no loss of 
range of motions and no loss of strength. On September 2008 
VA examination, he could flex from 0 to 45 degrees.  He 
reported pain from 10-45 degrees.  Active extension was to 10 
degrees with pain at 10 degrees.  Active rotation on the 
right was to 10 degrees with pain at 10 degrees, on the left 
rotation was to 20 degrees with pain at 20 degrees.  Active 
lateral flexion on the right was to 15 degrees with pain at 
15 degrees and on the left flexion was to 20 degrees with 
pain at 20 degrees.  With repetitive range of motion greater 
than 3 repetitions of the lumbar spine, he complained of 
increased pain.  There was no loss of range of motion or 
weakness.  Therefore, when considering the Veteran's 
complaints of pain on motion, the maximum schedular rating 
for chronic severe limitation of motion (40 percent) is 
warranted under Code 5292 for severe limitation of motion.  
The Veteran is entitled to the maximum schedular rating for 
loss of range of motion under the "old" and "new" criteria 
(Codes 5292, 5237, 5242, and 5243).  Even considering any 
additional complaints of weakness, fatigability, or loss of 
function due to pain beyond what was already considered when 
assigning the maximum 40 percent rating, a higher disability 
rating may not be assigned.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Consideration under Code 5295 would be of no benefit for the 
Veteran as a 40 percent rating is the maximum rating 
available for chronic lumbosacral strain.  Therefore, the 
only means by which a higher rating could be assigned would 
be if there is evidence unfavorable ankylosis of the entire 
thoracolumbar spine; pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings; or 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the past 
year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

VA examinations dated in June 2005 and September 2008 
indicate that the Veteran retains, albeit severely limited, 
motion of his low back.  Although September 2008 examination 
specifically noted that when the Veteran stood, his spine was 
flexed to about 10 degrees, he had was able to flex from 0 to 
45 degrees and extend from 0 to 5 degrees.  X-rays taken as 
recently as September 2008 X-rays revealed degenerative disc 
and joint disease.  In other words, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  A higher 
disability evaluation under the "old" Diagnostic Code 5289 or 
"new" Diagnostic Code 5240 would therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there was no evidence of the Veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  In regards to the old criteria, the Board notes 
that the evidence of record does not demonstrate that the 
Veteran currently has pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  Although the Veteran 
reported that he had daily flare-ups of pain that radiated 
into his feet, the flare-ups were never noted to be 
pronounced or persistent with little intermittent relief.  
Also, symptoms such as back spasms were never reported or 
shown.  The Board also notes that the Veteran has been 
assigned separate ratings for peripheral neuropathy of the 
bilateral lower extremities as secondary to his lumbar spine 
disorder, and consideration of the same neurological 
manifestations under Code 5293 would amount to pyramiding 
under regulations in effect prior to September 2002. 
38 C.F.R. § 4.14 (2008) (the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided).  Therefore, a 60 percent rating would not be 
applicable under Diagnostic Code 5293. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Furthermore, the evidence of record does not demonstrate that 
the Veteran currently has incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002)  On September 2008 VA examination, he 
specifically reported that he had no incapacitating episodes 
in the past year requiring physician-ordered bedrest or 
hospitalization due to his back condition.  The Board finds 
that a disability evaluation in excess of 40 percent under 
the rating criteria for intervertebral disc syndrome is not 
warranted.  There is a preponderance of the evidence against 
a rating in excess of 40 percent based on limitation of 
motion, or degenerative disc disease. 38 U.S.C.A. § 5107.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  There are no 
identifiable periods of time, throughout the appeal period in 
which the Veteran's lumbar spine disorder had been 
persistently more severe than the extent of disability 
contemplated under the assigned 40 percent rating, and thus 
higher "staged ratings" are not warranted. 

B.  Peripheral Neuropathy of the Bilateral Lower Extremities

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2008).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
Veteran's radiculopathy and pain in the bilateral lower 
extremities is not characterized by foot drop, weakness, 
significant sensory loss, bowel or bladder impairment, muscle 
atrophy, loss of strength, or significant loss of reflexes.  
On September 2008 VA examination, there was no loss of range 
of motion or weakness on repetitive motion of the spine.  The 
lower extremities appeared symmetric.  No muscle atrophy was 
noted in either leg including the thighs and calves.  The 
range of motion of the knees was from 0 to 140 degrees 
without pain.  The ankles showed active dorsiflexion on the 
right to 20 degrees and on the left to 15 degrees.  Active 
plantar flexion on the right was to 30 degrees and on the 
left was to 20 degrees.  Strength was 5/5 with 
flexion/extension of the knees and with planter flexion of 
both feet.  With dorsiflexion of both feet, he had 4/5 
strength.  His gait was mildly antalgic.  He walked with a 
wide-based gait.  He was able to stand on his toes when he 
used the wall for support.  He was able to do a half squat to 
the floor.  Neurovascular examination showed DP pulses were 
4/4 and equal.  There was decreased sensation to vibratory 
stimuli, painful stimuli and monofilament on most toes 
bilaterally and the plantar surfaces bilaterally.  
Consequently, his radiculopathy, pain, mildly antalgic gait, 
and some loss of sensation in the bilateral lower extremities 
are only mild in degree, warranting only a 10 percent rating 
for each extremity. 38 C.F.R. § 4.7.

The Board notes that while the Veteran's level of nerve 
impairment in the lower extremities has not been specifically 
characterized by a VA physician, use of terminology such as 
"mild", "moderate", and "severe" by VA examiners, 
although an element of evidence to be considered by the 
Board, would not be dispositive of this appeal.  38 C.F.R. 
§ 4.2, 4.6.  Overall, there is a preponderance of evidence 
against a finding of moderate incomplete paralysis of the 
sciatic nerve, or equivalent impairment or dysfunction of 
either lower extremity, for which a higher rating would be 
warranted.  

There are no identifiable periods of time, throughout the 
appeal period in which the Veteran's peripheral neuropathy of 
the bilateral lower extremities had been persistently more 
severe than the extent of disability contemplated under the 
assigned 10 percent rating, and thus higher "staged ratings" 
are not warranted.  See Fenderson, supra; Hart, supra. 

C.  Extraschedular

Additionally, the Board finds that there is no showing that 
the Veteran's service-connected back and bilateral lower 
extremities disabilities have reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis. See 38 C.F.R. 
§ 3.321.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), or to necessitate frequent treatment-much less 
frequent periods of hospitalization.  The disabilities also 
are not otherwise shown to have been so exceptional or 
unusual as to render inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating of 40 percent for a lumbar spine disorder 
is granted, subject to the law and regulations controlling 
the award of monetary benefits. 



A rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity is denied. 

A rating in excess of 10 percent for peripheral neuropathy of 
the left lower extremity is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


